DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel L. Carnaggio on August 23, 2022.
The after-final amended claims filed on July 21, 2022, are hereby entered, and the application has been further amended as follows:
CLAIMS
Claim 20, line 1: 	“The hydroponics system of claim 19

	
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 12 and 19 being substantively similar), Wilson et al. (US 8,726,568 B2) discloses a hydroponics system (abstract), comprising: at least two grow reservoirs (40, 50) for holding nutrient solution (280, 282) arranged in a first horizontal movable row (fig. 2); at least one pipe (203, 204), the at least one pipe connecting two grow reservoirs of the at least two grow reservoirs (fig. 2) and configured for transport of circulating water between the two grow reservoirs of the at least two grow reservoirs (fig. 2); and at least one shared water pump (231) to pump water via irrigation tubing (232, 270, 217) throughout the at least two grow reservoirs via the at last one pipe in a closed loop configuration (fig. 6).
Furthermore, Sichello (US 2010/0095586 A1) teaches at least two grow reservoirs (10), further comprising at least one flat corner wall (7) in a grow reservoir of the at least two grow reservoirs to receive at least one plant-growing system component (70).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the at least one flat corner wall each defining at least one aperture positioned completely within the at least one flat corner wall, and wherein at least one of the irrigation tubing and the at least one pipe is received in the at least one aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647